DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
Response to Amendment
3.	The Office Action is responsive to amendments filed for No. 15/975461 on January 22, 2021. Please note claims 1- 2, 4, and 6-27 are pending in this application, with claims 10-27 withdrawn from consideration. 
Response to Arguments
4.	Applicant's arguments filed January 22, 2021 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stiles et al. (hereinafter Stiles) US-PG-PUB No. 2008/0166010 in view of Sakaguchi et al. (hereinafter Sakaguchi) US-PG-PUB No. 2014/0205135.

Regarding claim 1, Stiles teaches
An apparatus (Fig. 3 shows a loudspeaker 70) comprising:
a solid piston (Fig. 3 shows a diaphragm 82) comprising a closed shape as shown in Fig. 3; 
a solid support (Fig. 3 shows a frame 88) surrounding the diaphragm (e.g. piston) 82 and corresponding in shape to the shape of the diaphragm (e.g. piston) 82 as shown in Fig. 3; 
Fig. 3 shows a surround 90 reads on the “layer of compliant material” since the surround is inherently made of a flexible material that allows the diaphragm (e.g. piston) 82 to move. Fig. 3 further shows that the surround (e.g. layer of compliant material) 90 adhered to a top surface of the diaphragm (e.g. piston) 82 and a top surface of the frame (e.g. support) 88 as show in Fig. 3 and Para. [0026], Lines 10-12, Figs. 3 and 4 show that the surround (e.g. layer of compliant material) 90 comprising an open central area exposing the top surface of the diaphragm (e.g. piston) 82 through the open area.
Stiles does not explicitly teach that the top surface of the piston comprises an oblong shape that is longer in one dimension than another, thereby having a longer dimension and a shorter dimension.
	Sakaguchi teaches of a diaphragm comprises an oblong shape (Para. [0117], Lines 16-18). The oblong shape is longer in one dimension than another, thereby having a longer dimension and a shorter dimension since oblong is defined as a shape, like a rectangle or an ellipse, with one longer end.
Therefore would have been a reasonable expectation for one skilled in the art to changed "the shape of the piston” to improve the efficiency of the apparatus. A person of ordinary skill in the art recognizes and understands that the piston may be any suitable shape to improve the efficiency of the apparatus to direct the sounds toward the user and enhance the auditory experience. The benefit of selecting an appropriate shape is to improve the user experience by identifying the optimum shape that provides superior performance.
The combination of Stiles and Sakaguchi do not explicitly teach that the longer dimension being less than 11 mm and the shorter dimension being less than 4.5 mm.
However, one of ordinary skill in the art could have modified the size or dimensions of the shape to obtain the required claimed limitation. Since it was well known to change or reduce the dimension of the piston to fit into a specify housing (i.e. hearing aid, headphone or mobile telephones) and to improve the efficiency of the apparatus as a matter of design choice. The entire speaker design is easily scale in size, to produce a micro-speaker where at least one dimension is 11mm or less. There would have been a reasonable expectation for one skilled in the art to provide a "longer dimension being less than 11 mm and a shorter dimension being less than 4.5 mm” to improve the efficiency of the piston. A person of ordinary skill in the art 

Regarding claim 2, the combination of Stiles and Sakaguchi teach all the features with respect to claim 1 as outlined above. The combination of Stiles and Sakaguchi disclose the claimed invention except for what percenter of the surface area of the top surface of the piston is exposed.
One of ordinary skill in the art could have modified the size or dimensions of the opening of the top surface of the piston to obtain the required claimed limitation. Since it was well known to change the dimension of the opening of the top surface of the piston to create a radiation pattern that increases the efficiency of the apparatus as a matter of design choice. Therefore would have been a reasonable expectation for one skilled in the art to exposed "50% of the surface area of the top surface of the piston” to improve the efficiency of the apparatus. A person of ordinary skill in the art recognizes and understands that the opening may be any suitable size or dimensions to improve the efficiency of the apparatus to direct the sounds toward the user and enhance the auditory experience. The benefit of selecting an appropriate dimension or size is to improve the user experience by identifying the optimum dimension that provides superior performance. 

Regarding claim 4, the combination of Stiles and Lembacher teach all the features with respect to claim 1 as outlined above. The combination of Stiles and Sakaguchi disclose the claimed except for the piston comprises an elliptical plate, and the support comprises an elliptical ring.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change in the shape of the piston and the support to obtain the required claimed limitation. Since it was well known to change the shape of the piston and the support as a matter of design choice. Therefore would have been a reasonable expectation for one skilled in the art to changed "the shape of the piston and the support to an elliptical shape” to improve the efficiency of the apparatus. A person of ordinary skill in the art recognizes and understands that the piston and the support may be any suitable shape to improve the efficiency of the apparatus to direct the sounds toward the user and enhance the auditory experience. The benefit of selecting an appropriate shape is to improve the user experience by identifying the optimum shape that provides superior performance.

Regarding claim 6, the combination of Stiles and Sakaguchi teach all the features with respect to claim 1 as outlined above. Stiles teaches that the diaphragm (e.g. piston) 82 further comprises bobbin (e.g. support structures) 84 extending from a bottom surface of the diaphragm (e.g. piston) 82, away from the surround (e.g. layer of compliant material) 90 as shown in Fig. 5.

Regarding claim 7, the combination of Stiles and Sakaguchi teach all the features with respect to claim 6 as outlined above. Stiles teaches that the bobbin (e.g. support structures) 84 do not form a closed shape as shown in Fig. 5.

8.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stiles et al. (hereinafter Stiles) US-PG-PUB No. 2008/0166010 in view of Sakaguchi et al. (hereinafter Sakaguchi) US-PG-PUB No. 2014/0205135 and further in view of Guthy et al. (hereinafter Guthy) US-PG-PUB No. 2017/0078800.

Regarding claim 8, the combination of Stiles and Sakaguchi teach all the features with respect to claim 1 as outlined above.
The combination of Stiles and Sakaguchi do not explicitly teach that the piston and support comprise silicon.
	Guthy teaches that the piston and support comprise silicon…Para. [0009], Lines 1-6.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus, as taught by the combination of Stiles and Sakaguchi, with the piston and support comprise silicon, as taught by Guthy. The motivation is to use the silicon to enhance the performance of the apparatus since silicon is a high-performance materials.

Regarding claim 9, the combination of Stiles and Sakaguchi teaches all the features with respect to claim 1 as outlined above.
The combination of Stiles and Sakaguchi do not explicitly teach that the compliant layer comprises liquid silicone rubber (LSR).
Guthy teaches that a compliant layer comprises liquid silicone rubber (LSR)…Para. [0005], Lines 5-7.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653